                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  CRYPTO TRADERS
  MANAGEMENT, LLC, a dissolved                Case No. 1:21-mc-00376-BLW
  Idaho limited liability company; and
  SHAWN CUTTING, an individual,               MEMORANDUM DECISION
                                              AND ORDER

        Movant,

         v.

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

        Respondent.



                                INTRODUCTION
      Before the Court is Janine Cutting’s Motion for Order Pursuant to Customer

Challenge Provisions of the Right to Financial Privacy Act of 1978 (Dkt. 1). The

Court has determined that oral argument will not significantly assist the decisional

process; therefore, the matter will be resolved without a hearing. The motion is

fully briefed and at issue. For the reasons explained below, the Court will deny the

motion and enforce the subpoena.

                                 BACKGROUND

      On December 22, 2020, Respondent United States Securities and Exchange



MEMORANDUM DECISION AND ORDER - 1
Commission (SEC) issued a subpoena to Washington Federal, N.A. for bank

records in the name of Shawn Cutting. The SEC sought these documents pursuant

to an initial order of investigation issued on October 1, 2020, captioned, “Order

Directing Private Investigation and Designating Officers to Take Testimony in the

Matter of Crypto Traders Management, LLC.” (See Def.’s Resp., Dkt. 4 at 2-5).

The SEC issued the subpoena in connection with a law enforcement inquiry into

whether CTM may have purchased, sold, or offered for sale securities, in violation

of the antifraud, securities registration, and broker-dealer registration provisions of

the Securities Act of 1933 and the Securities Exchange Act of 1934. The SEC has

obtained evidence that Cutting operated an illegal investment scheme,

misappropriated money invested with CTM, and moved investor money between

various bank accounts–including his personal bank accounts. There is also

evidence that suggests that funds from CTM accounts were transferred to or spent

by Janine Cutting.

      On January 7, 2020, Janine Cutting filed a motion to quash the SEC’s

subpoena to Washington Federal on the basis that the records sought are not

relevant to the legitimate law enforcement inquiry and that the subpoena seeks

personal and confidential information.

                               LEGAL STANDARD




MEMORANDUM DECISION AND ORDER - 2
      The Government may obtain financial records pursuant to an administrative

subpoena only if: (1) “the records sought are relevant to a legitimate law

enforcement inquiry;” and (2) “a copy of the subpoena or summons has been

served upon the customer or mailed to his last known address on or before the date

on which the subpoena or summons was served on the financial institution”

together with a notice stating “with reasonable specificity” the nature of the law

enforcement inquiry.” 12 U.S.C. § 3405. Under the Right to Financial Privacy Act

of 1978 (RFPA), 12 U.S.C. §§ 3401-22, a customer may file a motion to quash a

subpoena for bank records. There are two grounds on which a customer may

challenge the release of his financial records: (1) that the government has not met

the RFPA requirements; or (2) that the financial records sought are not relevant to

a legitimate law enforcement inquiry. 12 U.S.C. §§ 3410(a)(1)-(2). The RFPA

requires that all customer motions to quash contain an affidavit or sworn statement

stating the reasons the financial records sought are not relevant to the legitimate

law enforcement inquiry stated by the Government authority in its notice, or that

there has not been substantial compliance with the provisions of the RFPA. The

applicant must file an objection within 10 days of service or within fourteen days

of mailing. 12 U.S.C. § 3410(a)(2).

                                      ANALYSIS




MEMORANDUM DECISION AND ORDER - 3
      Janine Cutting moves to quash the subpoena under the Right to Financial

Privacy Act of 1978. She does not argue that the SEC failed to comply with

procedural requirements, or that the SEC’s inquiry is not a legitimate law

enforcement inquiry. Her only argument is that the records are not relevant to the

law enforcement inquiry stated in the Customer Notice provided by SEC.

      A.     Eligibility to Challenge the Subpoena

      The first issue before the Court is whether the affiant, Janine Cutting, or the

movants named in the case caption, Shawn Cutting or CTM, have standing to

challenge the subpoena under the RFPA. Only a customer may bring a challenge to

a subpoena under the RFPA. 12 U.S.C. § 3410(a). A customer is defined as “any

person or authorized representative of that person who utilized or is utilizing any

service of a financial institution, or for whom a financial institution is acting or has

acted as a fiduciary, in relation to an account maintained in the person’s name.” 12

U.S.C. 3401(5). A person is defined as “an individual or a partnership of five or

fewer individuals.” 12 U.S.C. 3401(4). There is no dispute that Janine Cutting is a

customer and may challenge the subpoena under the RFPA. However, neither of

the movants named in the case caption, Shawn Cutting and CTM, have filed the

required affidavits in this case, and as such are statutorily barred from bringing a

motion under the RFPA to challenge the subpoena. Further, as a limited liability




MEMORANDUM DECISION AND ORDER - 4
company, CTM does not qualify as a customer and cannot challenge the subpoena.

Exchange Point LLC v. U.S. S.E.C., 100 F.Supp.2d 172, 176 (S.D.N.Y. 1999).

      B.     Reasonable Belief that the Records Sought Are Relevant to the
             Law Enforcement Inquiry

      Next, the Court must determine whether the records sought are relevant to

the SEC’s legitimate law enforcement inquiry. The Court must deny the motion to

quash if there is “a reasonable belief that the records sought are relevant” to a

legitimate law enforcement inquiry. 12 U.S.C. § 3140(c). “[I]f the material sought

by the subpoena “touches on a matter under investigation, an administrative

subpoena will survive a challenge that the material is not relevant.” Han v.

Securities and Exchange Commission, MC 19-68 PSG (AFMX), 2019 WL

4543099, at *3 (C.D. Cal. July 20, 2019).

      Here, the SEC is investigating possible securities fraud violations committed

by Shawn Cutting and CTM. The SEC has obtained evidence that suggest Shawn

Cutting operated an illegal investment scheme and moved funds invested with

CTM among several bank accounts—including personal accounts. There is also

evidence that he withdrew large amounts of cash from CTM bank accounts and

spent investor money to purchase real estate, vehicles, and other items. The SEC

also has evidence that funds from CTM accounts were transferred to or spent by

Janine Cutting.



MEMORANDUM DECISION AND ORDER - 5
      The records sought may provide information regarding how investor funds

were used. The records may also identify other persons or entities involved in the

scheme and the extent of their involvement. Additionally, the records may help the

SEC trace the proceeds from the transactions under investigation for possible

disgorgement. Thus, the Court finds that the records sought by SEC are relevant to

a legitimate law enforcement inquiry and there is no basis to quash the subpoena.

                                     ORDER

      IT IS ORDERED that:

      1.    Plaintiff’s Motion for Order Pursuant to Customer Challenge

Provisions of the Right to Financial Privacy Act 1978 (Dkt. 1) is DENIED and the

SEC may enforce the subpoena.



                                             DATED: May 4, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
